DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz et a. (US 2003/0023148 A1) (hereinafter – Lorenz).

Regarding claim 1, Lorenz discloses A method of estimating concentration of a blood compound (Abstract and para. [0068]), the method comprising 
removing a baseline drift (FIG. 12 and 13, Para. [0083], “These two figures clearly illustrate a change in the signal due to the removal of the information represented in the first factor.” And “and changes in the mean spectrum unrelated to glucose.” And “future samples can be also corrected 24 by applying the same preprocessing as performed on the calibration data set (none in this case) and subtracting the information using equation 7.”)
from Near-Infrared (NIR) spectroscopy data to obtain drift- free spectral features (Para. [0073], “NIR spectral data 18”);
obtaining a set of global features based on the drift-free spectral features (Para. [0084], “The calibration set for each subject was used to model the discrete factor of interference and develop the model for glucose measurement. The test sets were used to determine the impact on glucose measurements of removing the first factor information from the spectral data.”);
and estimating the concentration of the blood compound by regression using the set of global features (Para. [0084], “develop the model for glucose measurement.”).
Regarding claim 2, Lorenz discloses The method of claim 1, wherein the removing the baseline drift from the NIR spectroscopy data comprises removing the baseline drift from the NIR spectroscopy data using principal component analysis (PCA) (Para. [0035], “The general procedure 24 for estimation and removal of spectral interference based on the measured spectrum, shown in FIG. 1, is implemented .
Regarding claim 3, Lorenz discloses The method of claim 1, wherein the removing the baseline drift from the NIR spectroscopy data comprises: computing a plurality of principal components of the NIR spectroscopy data (Para. [0035], “The general procedure 24 for estimation and removal of spectral interference based on the measured spectrum, shown in FIG. 1, is implemented in a microprocessor 23 that automatically receives the measurement information from the ADC 22. The principal steps of the interference estimation procedure include outlier detection 26, preprocessing 27, interference modeling 28, and classification 29.”);
obtaining a drift approximation from the plurality of principal components (Para. [0035], “The principal steps of the interference estimation procedure include outlier detection 26, preprocessing 27, interference modeling 28, and classification 29. The design of each step is performed on the basis of a calibration set of exemplary measurements.”);
obtaining a spectral drift approximation from the drift approximation for each spectral feature according to a magnitude of the spectral feature (Para. [0013], “A procedure for estimating known spectral interferences utilizes an empirically derived calibration model consisting of NIR tissue measurements from a set of exemplary samples and the measurements corresponding to a signal of interest that is to be removed.”);
and removing respective spectral drift approximation from each spectral feature to obtain the drift-free spectral features (Para. [0013], “A procedure for estimating known spectral interferences utilizes an empirically derived calibration model consisting of NIR tissue measurements from a set of exemplary samples and the measurements corresponding to a signal of interest that is to be removed.”).
Regarding claim 10, Lorenz discloses A blood compound concentration prediction apparatus (Abstract and para. [0068]), comprising
at least one processor comprising (Para. [0035], “The general procedure 24 for estimation and removal of spectral interference based on the measured spectrum, shown in FIG. 1, is implemented in a microprocessor 23 that automatically receives the measurement information from the ADC 22.”):
a drift removal unit configured to remove a baseline drift from (FIG. 12 and 13, Para. [0083], “These two figures clearly illustrate a change in the signal due to the removal of the information represented in the first factor.” And “and changes in the mean spectrum unrelated to glucose.” And “future samples can be also corrected 24 by applying the same preprocessing as performed on the calibration data set (none in this case) and subtracting the information using equation 7.”)
Near-Infrared (NIR) spectroscopy data to obtain drift-free spectral features (Para. [0073], “NIR spectral data 18”);
 a global feature extraction unit configured to obtain a set of global features based on the drift-free spectral features (Para. [0084], “The calibration set for each subject was used to model the discrete factor of interference and develop the model for glucose measurement. The test sets were used to determine the impact on glucose measurements of removing the first factor information from the spectral data.”);
and a prediction unit configured to estimate a concentration of a blood compound by regression using the set of global features (Para. [0084], “develop the model for glucose measurement.”).
Regarding claim 11, Lorenz discloses The blood compound concentration prediction apparatus of claim 10, wherein the drift removal unit is further configured to remove the baseline drift from the NIR spectroscopy data using principal component analysis (PCA) (Para. [0035], “The general procedure 24 for estimation and removal of spectral interference based on the measured spectrum, shown in FIG. .
Regarding claim 12, Lorenz discloses The blood compound concentration prediction apparatus of claim 10, wherein the drift removal unit is further configured to:  compute a plurality of principal components of the NIR spectroscopy data (Para. [0035], “The general procedure 24 for estimation and removal of spectral interference based on the measured spectrum, shown in FIG. 1, is implemented in a microprocessor 23 that automatically receives the measurement information from the ADC 22. The principal steps of the interference estimation procedure include outlier detection 26, preprocessing 27, interference modeling 28, and classification 29.”);
obtain a drift approximation from the plurality of principal components (Para. [0035], “The principal steps of the interference estimation procedure include outlier detection 26, preprocessing 27, interference modeling 28, and classification 29. The design of each step is performed on the basis of a calibration set of exemplary measurements.”);
obtain a spectral drift approximation from the drift approximation for each spectral feature according to a magnitude of the spectral feature (Para. [0013], “The estimated signal reveals information relating to the property magnitude that the interference adds at any particular wavelength. Such properties include but are not limited to skin temperature, tissue hydration, sampled tissue site, pressure at apparatus interface, and day-to-day changes in an individual's physiological state.”);
and remove respective spectral drift approximation from each spectral feature to obtain the drift-free spectral features (Para. [0013], “A procedure for estimating known spectral interferences utilizes an empirically derived calibration model consisting of NIR tissue measurements from a set of exemplary samples and the measurements corresponding to a signal of interest that is to be removed.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et a. (US 2003/0023148 A1) (hereinafter – Lorenz) in view of Carim et al. (US 5553615) (hereinafter – Carim).

Regarding claim 4, Lorenz discloses The method of claim 3, Lorenz fails to disclose wherein the obtaining the drift approximation from the plurality of principal components comprises:  selecting a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time;
and obtaining a polynomial approximation of a predefined degree of the selected principal component as the drift approximation.
However, in the same field of endeavor, Carim teaches wherein the obtaining the drift approximation from the plurality of principal components comprises:  selecting a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”);
and obtaining a polynomial approximation of a predefined degree of the selected principal component as the drift approximation (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 5, Lorenz discloses The method of claim 4, Lorenz fails to disclose wherein the selecting the principal component that characterizes the baseline drift comprises selecting a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift.
However, in the same field of endeavor, Carim teaches wherein the selecting the principal component that characterizes the baseline drift comprises selecting a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 6, Lorenz discloses The method of claim 4, Lorenz fails to disclose wherein the obtaining the polynomial approximation of the predefined degree of the selected principal component as the drift approximation comprises obtaining, as the drift approximation, the polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift.
However, in the same field of endeavor, Carim teaches wherein the obtaining the polynomial approximation of the predefined degree of the selected principal component as the drift approximation comprises obtaining, as the drift approximation, the polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 7, Lorenz discloses The method of claim 3, Lorenz fails to disclose wherein the obtaining the spectral drift approximation from the drift approximation comprises: normalizing the drift approximation; and
obtaining the spectral drift approximation by scaling the normalized drift approximation by an amplitude-span of the spectral feature.
However, in the same field of endeavor, Carim teaches wherein the obtaining the spectral drift approximation from the drift approximation comprises: normalizing the drift approximation (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”); and
obtaining the spectral drift approximation by scaling the normalized drift approximation by an amplitude-span of the spectral feature (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 8, Lorenz discloses The method of claim 7, Lorenz fails to disclose wherein the normalizing the drift approximation comprises dividing the drift approximation by an amplitude-span of the drift approximation to obtain the normalized drift approximation.
However, in the same field of endeavor, Carim teaches wherein the normalizing the drift approximation comprises dividing the drift approximation by an amplitude-span of the drift approximation to obtain the normalized drift approximation (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).

Regarding claim 9, Lorenz discloses The method of claim 1, Lorenz fails to disclose wherein the obtaining the set of global features comprises: obtaining similarity values of each drift-free spectral feature with a compound vector;
obtaining a similarity metric for each drift-free spectral feature using the similarity values;
ranking the drift-free spectral features based on the similarity metric; and
selecting a predefined number of drift-free spectral features as the set of global features.
However, in the same field of endeavor, Carim teaches wherein the obtaining the set of global features comprises: obtaining similarity values of each drift-free spectral feature with a compound vector (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”);
obtaining a similarity metric for each drift-free spectral feature using the similarity values(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”);
ranking the drift-free spectral features based on the similarity metric(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”); and
selecting a predefined number of drift-free spectral features as the set of global features(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 13, Lorenz discloses The blood compound concentration prediction apparatus of claim 12, Lorenz fails to disclose wherein the drift removal unit is further configured to: select a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time;
and obtain a polynomial approximation of a predefined degree of the selected principal component as the drift approximation.
However, in the same field of endeavor, Carim teaches wherein the drift removal unit is further configured to: select a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”);
and obtain a polynomial approximation of a predefined degree of the selected principal component as the drift approximation (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lorenz to include a time analysis as taught 
Regarding claim 14, Lorenz discloses The blood compound concentration prediction apparatus of claim 13, Lorenz fails to disclose wherein the drift removal unit is further configured to select a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift.
However, in the same field of endeavor, Carim teaches wherein the drift removal unit is further configured to select a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 15, Lorenz discloses The blood compound concentration prediction apparatus of claim 13, Lorenz fails to disclose wherein the drift removal unit is further configured to obtain, as the drift approximation, a polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift.
However, in the same field of endeavor, Carim teaches wherein the drift removal unit is further configured to obtain, as the drift approximation, a polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 16, Lorenz discloses The blood compound concentration prediction apparatus of claim 12, Lorenz fails to disclose wherein the drift removal unit is further configured to: normalize the drift approximation;
and obtain the spectral drift approximation by scaling the normalized drift approximation by an amplitude-span of the spectral feature.
However, in the same field of endeavor, Carim teaches wherein the drift removal unit is further configured to: normalize the drift approximation (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”);
and obtain the spectral drift approximation by scaling the normalized drift approximation by an amplitude-span of the spectral feature (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or 
Regarding claim 17, Lorenz discloses The blood compound concentration prediction apparatus of claim 16, Lorenz fails to disclose wherein the drift removal unit is further configured to divide the drift approximation by an amplitude- span of the drift approximation to obtain the normalized drift approximation.
However, in the same field of endeavor, Carim teaches wherein the drift removal unit is further configured to divide the drift approximation by an amplitude- span of the drift approximation to obtain the normalized drift approximation (Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 24 lines 5 – 30, “detrending”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).
Regarding claim 18, Lorenz discloses The blood compound concentration prediction apparatus of claim 10, Lorenz fails to disclose wherein the global feature extraction unit is further configured to: obtain similarity values of each drift-free spectral feature with a compound vector;
obtain a similarity metric for each drift-free spectral feature using the obtained similarity values;
 rank the drift-free spectral features as per the similarity metric;
and select a predefined number of drift-free spectral features as the set of global features.
wherein the global feature extraction unit is further configured to: obtain similarity values of each drift-free spectral feature with a compound vector(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”);
obtain a similarity metric for each drift-free spectral feature using the obtained similarity values(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”);
 rank the drift-free spectral features as per the similarity metric(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”);
and select a predefined number of drift-free spectral features as the set of global features(Col. 9 line 55 – col. 11 line 30, “selection of statistical analysis” and col. 11 lines 33-37, “selection of prediction equations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lorenz to include a time analysis as taught by Carim in order to non invasively measure hematocrit and reduce pain to the patient without sacrificing accuracy (abstract, “The method and apparatus can be used for the immediate, periodic, or continuous noninvasive diagnosis or monitoring of hematocrit levels in mammalian patients without pain to the patient or exposure of the health care practitioner to the blood of the patient.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791